Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 04/26/2022 is acknowledged.
Claims 1, 4-7, 12, 15-19 have been amended.
Claims 28-30 have been newly added.
Claims 2-3, 8-11, 13-14, 20, 26-27 are cancelled.
Claims 1, 4-7, 12, 15-19, 21-25, 28-30 are being considered on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 28, 30 are rejected under 35 U.S.C. 101:  The claimed invention is directed to non-statutory subject matter because: the naturally occurring surfactin, lichenysin, mannosylerythritol, lipopeptides, glycopeptides although nominally falling within at least one of the four eligible categories, are directed to a judicial exception to 35 U.S.C. 101 (i.e., naturally occurring product). 
Claims 1, 4-7, 28, 30 are rejected under 35 U.S.C. 101 because the claimed biosurfactants have been isolated from natural sources:
Claims 1, 4-7, 28, 30 are mixtures of naturally occurring biosurfactants and not markedly different in structure from naturally occurring biosurfactants in the sources mentioned above. 

Furthermore, as biosurfactants, they behave in the same way they do in natural sources they occur in. Therefore, under the provisions of 35 U.S.C. 101, they are ineligible subject matter. 
Applicants are referred to Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc. In Myriad, The Supreme Court considered the patent eligibility of several claims directed to isolated DNA related to the human BRCA1 and BRCA2 cancer susceptibility genes. The Supreme Court held that certain of Myriad Genetics' claims to isolated DNA are not patent -eligible, because they read on isolated naturally-occurring DNA that is a “product of nature”. The Court held that isolating a "gene from its surrounding genetic material is not an act of invention".
In the instant case, isolating biosurfactants from natural sources is not an act of invention.
Claims 1, 4-7, 28, 30 are rejected under 35 U.S.C. 101 because the claims are directed to a mixture of naturally occurring substances; however, there is no relationship between components and the composition is nothing more than the individual components. Claims 1, 4-7, 28, 30 are so generic that they are nothing more than the combination of natural biosurfactants. 
Applicants are referred to Funk Brothers Seed Co. vs Kalo Inoculant Co., 333 U.S. 127 (1948). The mixture of naturally occurring materials is not considered eligible subject matter. 
Furthermore, mixture of naturally occurring biosurfactants is disclosed by Bralkowski et al. (US 2015/0037302) at para. 0024, 0026, 0028. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bralkowski et al. (US 2015/0037302, hereinafter R1).
Amended claim 1 is limited to a composition comprising a biosurfactant blend comprising one or more glycolipid and one or more lipopeptide. The lipopeptide is surfactin and/or lichenysin. 
Claim 1 - R1 discloses compositions comprising biosurfactants such as surfactin together with bacteria producing the same. (Abstract)
R1 discloses the organisms that can produce biosurfactant. [0021]
Claims 1, 5 - The biosurfactant may be surfactin, lichenysin and mixtures thereof. [0024, 0028]
Claim 1 - The biosurfactant may be retained in the culture broth, or be isolated from the culture broth. [0026]
Claim 1 - R1 discloses that the composition may be used as an antimicrobial composition. [0032]
R1 discloses that the biosurfactant producing microbe is a mixture of bacterial species.  The ratio of each microbe may be adjusted to determine the amount of different biosurfactants produced. [0041]
Claim 1- R1 teaches that the composition is the crude culture broth obtained from the inventive method. [0063, 0063, 0066]
Claim 5 - The amount of the biosurfactant present in the composition is in the range 2ppm to 7000 ppm. [0066]
Claim 1 - R1 discloses that the composition may comprise at least one biosurfactant producing microbe, a biosurfactant and added microbial food source [0067].
R1 discloses the production of surfactin and blends of surfactin and lichenysin. (Examples 1, 2)
R1 teaches of the antibiotic properties of crude products comprising biosurfactants. The antibiotic properties of the surfactants are tested against bacterial species including E. coli. It is shown that the biosurfactants are effective against E. coli. (Example 3)
Since the biosurfactants are shown as antibacterial compounds against E. coli, and E. coli is known as a food pathogen, the mixture of biosurfactants are potential food preservatives. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 12, 15-19, 21-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bralkowski et al. (US 2015/0037302, hereinafter R1) in view of Chen et al. (CN 101886047, English Abstract, hereinafter R2) and Mygind et al. (US 2015/0045288; hereinafter R3)
Amended claim 1 is a food preservative composition comprising biosurfactants such as surfactin and/or lichenysin. These biosurfactants include glycolipids and lipopeptides. Amended claim 12 is a method for applying a preservative composition to a food product to extend the consumable life of the product. The food preservative comprises surfactin and/or lychenysin. 
The disclosure of R1 is incorporated by reference as outlined above.
R1 discloses compositions comprising lipopeptides including surfactin, iturin, and lichenysin. The composition may be isolated from the culture broth [0024, 0026]. R1 also teaches that the biosurfactants may be prepared having 98% purity [0025]. The biosurfactants have antibiotic properties and are shown to be effective against E. coli and other organisms. Therefore, using the purified (food grade) biosurfactants as a food preservative would have been highly motivated. 
However, R1 is silent to the application of the biosurfactants for food preservation.
Claim 12 - R2 discloses the application of sophorolipid (biosurfactant classified as a glycolipid) for preserving fruits. 
Claim 22 - R2 teaches of making an aqueous solution of sophorolipid and spraying the solution onto the surface of the fruit. (Abstract)
Claims 23, 24 - R2 discloses that the preservative prevents the fruit from rotting and maintains the freshness of fruit; prolonging the storage life of fruit at room temperature. 
R2 states that the preservative is useful for preserving fruits such as jujube, orange, apple, pear, apricot; etc. 
R2 is silent regarding the use of a lipopeptide; including surfactin, iturin, or lichenysin for food preservation.
R3 discloses the use of antibacterial compositions comprising cell free fermentation products wherein said fermentation product comprises a lipopeptide. (Abstract)
R3 teaches of a method for preventing or reducing one or more Gram positive, Gram negative or a fungus organism. [0110, 0111]
R3 discloses that surfactins are biosurfactants and exhibit general broad spectrum antimicrobial activity and have utility against bacterial (Gram +/-), fungi and viruses. [0311]. The contaminating bacteria may be Salmonella enterica, E. coli, Salmonella typhimurium, Yersinia enterocolitica, Shigella flexneri [0335]. These organisms are considered food pathogens. 
R3 discloses that the antimicrobial compositions may be used in the preparation of food for humans and/or animals. [0427, 0433]
R3 claims a method for preventing or reducing microbial contamination wherein a cell free fermentation product comprises a lipopeptide. (claim 100)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 by producing food grade compositions comprising surfactin, lichenysin (lipopeptides) and sophorolipid (glycopeptide) to be applied to foods for preservation purposes as motivated by R2 and R3. One would do so to replace the synthetic fungicides/bactericide with an organic food preservative. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a composition and applying it for preserving foods as presently claimed. 
Response to Arguments
	In light of the new grounds of rejection, necessitated by amendments, Applicant’s arguments are moot. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791